Opinion issued April 22, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00174-CR
———————————
James R. Lisney, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 184th District Court 
Harris County, Texas

Trial Court Case No. 1147634

 
 MEMORANDUM OPINION
          Appellant, James R. Lisney, has filed a motion to dismiss
this appeal.  The motion complies with
the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 42.2(a).
          We
have not yet issued a decision. 
Accordingly, we grant the motion and dismiss the appeal. 
          We
further dismiss pending motions as moot.
          We
direct the clerk of this Court to issue the mandate within 10 days.  Tex. R.
App. P. 18.1
PER CURIAM
Panel
consists of Justices Jennings, Hanks, and Bland.
Do
not publish.   Tex. R. App. P. 47.2(b).